DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2022 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 1, line 11; Claim 6, line 3; claim 10, line 11; claim 16, line 3; and claim 18 line 8 each recite “solid ring portion”.  This limitation has no support in the specification or drawings.  The solid portion surrounding the complaint ring portion was never previous shown to be a “ring”
	Remaining claims rejected due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 10, 12, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Jaffe et al. (U.S. Publication No. 2014/0326048, hereinafter Jaffe).
	With respect to Claim 1, Jaffe discloses a gas-sensing apparatus [see fig 2 unless otherwise noted] with gas convection capability, the apparatus comprising:
   a housing [see annotated fig 2 below] filled with air and gas;
   a gas sensor [62] entirely enclosed by the housing;
   a substrate [50] forming a bottom plate of the housing; and 
   an actuator [54] coupled to the substrate and configured to induce mechanical motions of the substrate in response to an activation signal to generate a convection flow of the air and the gas within the housing, See para 37
   wherein the actuator [54] is coupled to a surface of the substrate [50] external to the housing, and wherein the substrate forming the bottom plate of the housing is made of a central solid portion, a compliant ring portion and a solid ring portion surrounding the compliant ring portion and the central solid portion.

    PNG
    media_image1.png
    1224
    951
    media_image1.png
    Greyscale



	With respect to Claim 4, Jaffe discloses further comprising a heat insulating block [52] decoupling the gas sensor [62] from the substrate [50].
	With respect to Claim 7, Jaffe discloses further comprising a springy structure [88 see fig 3] used to flexibly couple the gas sensor to the substrate.  Note that 88 couples to 50 and indirectly to 52.
	With respect to Claim 10, Jaffe discloses a communication device comprising:
   a processor [58 see para 49]; and 
   a gas-sensing device with gas convection capability comprising: 
	a housing [see annotated fig 2 above] filled with air and gas and including a substrate [50] forming a bottom plate of the housing;
	a gas sensor [62] entirely enclosed by the housing; and 
	an actuator [54] coupled to an external surface of the substrate and configured to induce mechanical motions of the substrate in response to an activation signal from the processor to generate a convection flow of air including a gas within the housing [para 37 shows flow], wherein the substrate forming the bottom plate of the housing is made of a central solid portion, a compliant ring portion and a solid ring portion surrounding the compliant ring portion and the central solid portion.  Clear from annotated fig above. 
	With respect to Claim 12, Jaffe discloses that the actuator [54] is coupled to a surface of the substrate [50] external to the housing.
	With respect to Claim 13, Jaffe discloses that the activation signal comprises an electric voltage, and wherein the actuator comprises an electromechanical actuator configured to generate mechanical motion induced by the electric voltage.  See para 49.

	With respect to Claim 19, Jaffe discloses that the actuator [54] is coupled to a surface of the substrate [50] external to the housing, and wherein the actuator comprises an electromechanical actuator [para 49].
	With respect to Claim 20, Jaffe discloses that the activation signal comprises an electric voltage resulting in the mechanical motions of the actuator.  See para 49.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Kriksunov et al. (U.S. Patent No 8,196,576, hereinafter Kriksunov).
With respect to Claim 3, Jaffe does not disclose that the actuator includes a thermal bi-stable actuator or a shape memory alloy, wherein the activation signal comprises an electric current resulting in a resistive heat generation are common actuator types.
	Kriksunov discloses a vibrating actuator that uses a bimorph design.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any known actuator from the finite selection of predictable actuators in Jaffe to cause the vibration, including bimorphic, bi-stable or shape memory actuators in order to reliably control the vibration of the vibrators.
	With respect to Claim 14, Jaffe does not disclose that the actuator, includes a thermal bi-stable actuator or a shape memory alloy, wherein the activation signal comprises an electric current resulting in a resistive heat generation are common actuator types.
	Kriksunov discloses a vibrating actuator that uses a bimorph design.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any known actuator from the finite selection of predictable actuators in Jaffe to cause the vibration, including bimorphic, bi-stable or shape memory actuators in order to reliably control the vibration of the vibrators.
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Amirouche et al. (U.S. Publication No. 2011/0309552, hereinafter Amirouche).
	With respect to Claim 5, Jaffe discloses that the substrate comprises a flexible membrane [44; para 50 and fig 2] but does not disclose what material the membrane is made of.
	Amirouche discloses that polyimide is a beneficial membrane for use in a membrane pump because it requires small actuating pressure while having large deflections as well a large stroke volume.  See para 81.  

	With respect to Claim 6, Jaffe discloses that the compliant ring portion is configured to flexibly couple the central solid portion of the flexible membrane to the solid ring portion.  Clear from annotated fig 2 above.
	With respect to Claim 15, Jaffe discloses that the substrate comprises a flexible membrane [44; para 50 and fig 2], and wherein the gas-sensing device further comprises a heat-insulating block [52] decoupling the gas sensor from the substrate.
	Jaffe does not disclose what material the membrane is made of.
	Amirouche discloses that polyimide is a beneficial membrane for use in a membrane pump because it requires small actuating pressure while having large deflections as well a large stroke volume.  See para 81.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to ensure that Jaffe’s flexible membrane is made of polyimide for the benefit of requiring small actuating pressure while having large deflections as well a large stroke volume.
	With respect to Claim 16, Jaffe discloses that the compliant ring portion is configured to flexibly couple the central solid portion of the flexible membrane to the solid ring portion [see annotated fig above], and wherein the gas-sensing device further comprises a springy structure [88; fig 3] used to flexibly couple the gas sensor to the substrate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Mayer et al. (U.S. Publication No. 2014/0134053, hereinafter Mayer).
With respect to Claim 8, Jaffe does not disclose further comprising an air-permeable membrane covering a top opening of the housing.
	Mayer discloses a similar gas sensor channel with membrane pump further comprising an air-permeable membrane [speaker grill 311 in fig 3a] covering a top opening of the housing
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jaffe by adding an air-permeable membrane covering a top opening of the housing for the benefit of preventing unwanted large particles from fouling the device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jaffe and Mayer in further view of Chiu (U.S. Patent No. 5,421,844, hereinafter Chiu).
	With respect to Claim 9, the combination of Jaffe and Mayer do not show that the apparatus is configured to detect clogging of pores of the air-permeable membrane when used to measure gas concentration with and without activation of the actuator.
	Chiu shows, see column 3, lines 11-34, tracking a pressure drop to determine when the permeable layer is clogged.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add in clogged pore detecting means, such as the pressure drop teaching of Chiu into the combination of Jaffe and Mayer in order to know when a clogged permeable layer will negatively affect gas sensing.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Winston et al. (U.S. Patent No. 5,472,031, hereinafter Winston).
	With respect to Claim 11, Jaffe does not disclose that the gas sensor comprises a microelectromechanical system pressure sensor disposed on a semiconductor chip that is placed on the substrate.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mayer by adding a microelectromechanical system pressure sensor disposed on a semiconductor chip that is placed on the substrate for the benefit of compensating for pressure.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jaffe and Amirouche in further view of Chiu.
	With respect to Claim 17, the combination of Jaffe and Amirouche do not show the gas-sensing device further comprises an air-permeable membrane covering a top opening of the housing, wherein the processor is configured to detect a clogging of pores of the air-permeable membrane, when the gas sensing device is used to measure gas concentration, by turning activation of the actuator on and off.	Chiu shows, see column 3, lines 11-34, tracking a pressure drop to determine when the permeable layer is clogged.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add further comprises an air-permeable membrane covering a top opening of the housing, wherein the processor is configured to detect a clogging of pores of the air-permeable membrane, when the gas sensing device is used to measure gas concentration, by turning activation of the actuator on and off into the combination of Jaffe and Amirouche in order to know when a clogged permeable layer will negatively affect gas sensing.
Response to Arguments
Applicant's arguments filed 1 February 2022 have been fully considered but they are not persuasive.  The applicant argues that the membrane 44 of Jaffe cannot be interpreted as the claimed complaint ring portion as it is not attached to a central solid portion of a substrate forming the bottom plate of a housing.  However the membrane is rigidly attached to a solid portion of the actuator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                     

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855